Citation Nr: 0315545	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to September 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1997 rating decision of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  His claims file is currently 
under the jurisdiction of the RO in Seattle, Washington.  In 
November 2002 the Board undertook further development 
pursuant to 38 C.F.R. § 19.9(a)(2).  Such development has 
been completed.  For the reasons indicated below, further RO 
adjudicatory action is necessary.  

The veteran was scheduled for a hearing to be conducted by a 
Veterans Law Judge at the RO in March 2000; however, he 
canceled this request in February 2000.  A hearing was later 
conducted by a RO hearing officer in April 2000.  A 
transcript of this hearing has been associated with the 
claims folder.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran has not been provided notice 
of the VCAA.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, the Board has obtained additional evidence (VA 
examination findings) through its own development.  The 
veteran has not waived initial AOJ consideration of such 
evidence.  

In addition, it is unclear from the record whether the 
veteran received an August 16, 2002, letter from the Board 
regarding timeliness.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claims, what the evidence of record 
(specifically including the evidence 
developed by the Board) shows, and what 
further evidence VA would obtain for him, 
as well as what evidence or information 
he is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
folder.

2.  The RO should send the veteran (at 
his current address) a copy of the August 
16, 2002, letter regarding timeliness.

3.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
entire record and re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Court and the 
Federal Circuit in the decisions cited above.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


